DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response the applicant’s response received 8/11/2022, in response to the Non-Final Action mailed on 6/20/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jialanella et al (US 2013/0233488 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jialanella et al (US 2013/0233488 A1). 
For claim 1, Jialanella teaches an article comprised of at least two layers of a plurality of material extrudates adhered together (“substrates” joined via adhesive; abstract) and is comprised of polyurethane and a filler (see [0008]-[0009] discloses isocyanate and filler including carbon black, similar to applicant’s instant specification; [0022] teaches isocyanate based polyurethane; [0014] teaches the composition is useful in coating, adhesive, open and closed cell foams, molded products, and the like…the composition is used to bond similar and dissimilar materials, glass or plastic structures can be bonded to coated and uncoated …) . 
It is noted that since Jialanella teaches similar the filler (see [0040] states carbon blacks from specific trademarks, similar to the instant specification), thus would have similar properties claimed (the filler has a product of oil absorption number of at least 6,000), as the eMPEP 211.01 states "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 199o)).
Lastly, claim 1 recites the article being additively manufactured (in the preamble), the body is silent to specific type of additive manufacturing type or process used. 
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 598, 227 USPQ 954, 955 (Fed. Cir. 1985). Also see MPEP section 2113 Product-by-process [R- 1]).
Alternatively, even if one disagrees to the 102(a)(1)/102(a)(2), as recited above, in this case, the very exact product as claimed can be manufactured using well known additive manufacturing technique (such as extrusion, FDM, sheet lamination, etc), for the benefit of reduced cost and with higher production speed through automation. 
As for claims 2 -5 and 8-9, Jialanella teaches  wherein the article is elastomeric and same filler materials ([0008]-[0040]); which would then exhibit similar properties including  the filler has a product of oil absorption number times iodine number of at least 6,000; wherein the filler has a  product of oil absorption number times iodine number of at least 7,000; wherein the filler is comprised of a filler having an oil absorption number of at least 80 ccs/100 grams…as claimed, since the eMPEP 211.01 states "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
As for claims 6-7, Jialanella et al teach all the limitation to the claim invention as discussed above, however, fails to teach the specific shape of the article as claimed,
However, it has been held that specific shape is a matter of choice with a person of ordinary skill in the art would have found obvious absent persuasive evidence that the configuration is significant. See  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed received on 8/11/2022, have been fully considered but they are not persuasive:
Applicant argued examiners reasoning made in the claim rejection, for claim 1, which the Examiner stated in accordance with eMPEP 211.01 ‘Product of identical chemical composition cannot have mutually exclusive properties’. Applicant stated that “this action is wrong in its analysis”. Applicant then argues “It is important to recognize the a trademark or trade name is used to identify a source of goods, not the goods themselves and therefore a ‘trademark or trade name does not identify or describe the goods associated the trademark or trade name…” and then argues “The mere fact that the trademarks are similar has no bearing on what the composition of the underlying material is, let alone is one able to immediately identify a feature such as the oil absorption number from the disclosure”. Lastly, the applicant argues, in view of the law, the action has failed to provide the legally required to support its assertion of identical chemical properties.
Examiner’s Response: Applicant’s arguments are considered, however, are not found persuasive. Claims as written does not include a trademark – but just a filler. 
Claim 1 recites:  An additive manufactured article comprised of at least two layers of a plurality of material extrudates adhered together and is comprised of polyurethane and a filler, wherein the filler has a product of oil absorption number of at least 6,000.
Applicant’s instant publication 2019/0329452 A1, [0036] states: 
For example, the material may not display sag when the product of the OAN and iodine number of the filler is generally at least 6,000. Preferably, the product of the OAN (cc/100 g) and iodine number (mg/g) is in rising preference at least 7,000; 8,000; 9,000; 10,000; 11,000; 12,000; 13,000 to at most practically obtainable such as 50,000.
	Claim 1 as written is distinct from  what is in [0036] of the instant specification, as such it states the filler has a product of oil absorption number as opposed to “the product of the OAN and iodine number of the filler”. Secondly, claim as written is much broader, than what is argued. Claim 1 appears to show that filler inherently includes the functional properties as opposed to clearly identifying what gives the filler that properties. Secondly, the instant specification and the claims were carefully reviewed to understand the type of filler, and it is stated in the [0038] of the instant specification that filler can be: 
	When a carbon black is used, it may be a standard carbon black which is not specially treated to render it nonconductive. Standard carbon black is carbon black which is not specifically surface treated or oxidized. Alternatively, one or more nonconductive carbon blacks may be used exclusively or in conjunction with the standard carbon black. Suitable standard carbon blacks include RAVEN.TM. 790, RAVEN.TM. 450, RAVEN.TM. 500, RAVEN.TM. 430, RAVEN.TM. 420 and RAVEN.TM. 410 carbon blacks available from Colombian and CSX carbon blacks such as ELFTEX 55100 and 57100 and MONARCH 120, 570, and 590 available from Cabot, and PRINTEX.TM. 30 carbon black available from Evonik Industries, Mobile, Ala. Suitable non-conductive carbon blacks include RAVEN.TM. 1040 and RAVEN.TM. 1060 carbon black available from Colombian Chemicals Company, Marietta, Ga.
Jialanella et al (US 2013/0233488 A1) teaches exactly same filler materials, see [0040]. It is noted that claim 1 pertains to an additive manufactured article, if there is a specific filler used having additional materials not yet recited, such must be claimed. Otherwise, the claim as written appears to show that filler as mentioned would have inherently similar properties as they are identical to the one described in the specification.  
Applicant’s argument in regards to trademark is not found persuasive. Claim 1 as provided above, requires: an additive manufactured article… wherein the filler has a product of oil absorption number of at least 6,000.  There is nothing in the instant specification or claim invention provided showing the distinction between the filler composition taught Jialanella et al. With all these reasons provided above, applicant’s argument are not found persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743